        Case 1:20-mj-00501-AWA Document 1-1 Filed 06/08/20 Page 1 of 6




                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Reynaldo Alatorre, being duly sworn, depose and state the following:


   1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives
      (ATF), and have been so employed since July 2001. I am a graduate of the Federal Law
      Enforcement Training Center, where I completed the ATF New Professional Training
      (NPT) and the Criminal Investigator Training Program (CITP). I have received training
      and have experience in the enforcement of laws concerning criminal violations of Federal
      firearms statutes, including the Gun Control Act (Title 18, United States Code) and the
      National Firearms Act of 1934 (Title 26, United States Code). As a result of my training
      and experience, I know that it is a violation of:

              26 USC 5861(d): It shall be unlawful for any person to receive or possess a
              firearm (destructive device) which is not registered to him in the National
              Firearms Registration and Transfer Record.


   2. Your Affiant is aware that a destructive device is defined as follows:

              26 USC 5845(f)(3): The term destructive device means any combination of parts
              either designed or intended for use in converting any device into a destructive
              device as defined in this statute from which a destructive device may be readily
              assembled.

   3. Your Affiant is familiar with the information contained in this affidavit, either through
      personal investigation or through discussion with other law enforcement officers, who
      have participated in and have contributed documentary reports of their investigative
      efforts in this matter.

   4. This investigation began on May 31, 2020, when your Affiant received information
      concerning allegations of Federal Firearm Violations by Cyril Laurence LARTIGUE.

   5. On May 30, 2020, at approximately 2240 hours, during a public protest located directly
      adjacent to Austin Police Headquarters and the Austin Municipal Court Building, located
      at 715 E. 8th Street, Austin, TX, LARTIGUE was observed by Austin Police Department
      HALO (High Activity Location Observation) camera operators squatting down behind a
      Porta-Potty in the parking lot directly adjacent to the Austin Municipal Court entrance.

   6. LARTIGUE was observed wearing a blue/white plaid long-sleeve, yellow hardhat
      helmet, beige/tan pants, brown work boots, and gloves.

   7. LARTIGUE opened a glass bottle, emptied out the contents of the bottle, and then
      removed a small piece of cloth material from his backpack and placed this cloth into the

                                           Page 1 of 6
     Case 1:20-mj-00501-AWA Document 1-1 Filed 06/08/20 Page 2 of 6




   opening of the glass bottle.




8. LARTIGUE then removed the cloth material from the bottle, obtained a rectangular
   container from his backpack, and began to pour/squirt the contents of the rectangular
   container into the opening of the glass bottle. After pouring the contents into the glass
   bottle, LARTIGUE used the same contents to saturate the cloth material he had
   previously placed into the mouth of the glass bottle and then returned the cloth material
   into the mouth/opening of the glass bottle.




                                       Page 2 of 6
Case 1:20-mj-00501-AWA Document 1-1 Filed 06/08/20 Page 3 of 6




                          Page 3 of 6
     Case 1:20-mj-00501-AWA Document 1-1 Filed 06/08/20 Page 4 of 6




9. While manufacturing this destructive device, LARTIGUE was interrupted by the
   oncoming presence of Austin Police Department Officers heading in his direction.

10. LARTIGUE fled the area, leaving the manufactured destructive device behind.

11. At approximately 2251 hours, LARTIGUE returned to the same parking lot to retrieve
    the destructive device he had manufactured.




12. LARTIGUE then walked a short distance towards the south IH-35 frontage road where
    he placed his backpack onto a grassy area and placed the destructive device within same
    backpack.



                                      Page 4 of 6
     Case 1:20-mj-00501-AWA Document 1-1 Filed 06/08/20 Page 5 of 6




13. LARTIGUE, now being observed by APD HALO cameras and AIR 1, was observed
    entering one of the porta-potties located near the east frontage of IH-35.

14. APD Officers converged on LARTIGUE’s last known location and he was detained
    without incident. LARTIGUE’s backpack was found within the porta-potty. LARTIGUE
    was found to have changed clothes. Within his backpack, officers located the following
    items of interest: a yellow safety hard-hat, a Zippo-brand lighter with the name “Cyril”
    engraved, a bottled labeled “Zippo Lighter Fluid,” a blue/white/grey checkered/plaid
    long-sleeve shirt and several small sections of rags/T-shirt(s)/light fabric/clothing
    material. The original bottle shown in the video was not found.

15. LARTIGUE was arrested and charged with the State Offense of Possession or
    Manufacture of a Prohibited Weapon, a Third Degree Felony.

16. On June 7, 2020, your Affiant received from Austin Fire Department Lieutenant Paul De
    Maio the preliminary results obtained from the Texas Department of Public Safety
    Laboratory for the liquid found in LARTIGUE’s possession. The liquid was found to be
    positive for a light petroleum distillate.

17. On June 7, 2020, your Affiant consulted with ATF Explosives Enforcement Officer Alex
    Guerrero who was advised of the items found in LARTIGUE’s possession, to wit: Zippo
    lighter, Zippo Lighter Fluid, small sections of rags. Based on these items and the above
    video, ATF Explosives Enforcement Officer Guerrero concluded these items meet the
    definition of a destructive device as it relates to Title 26 USC 5845(f)(3).

18. Your Affiant knows through his training and experience that per the National Firearms
    Act of 1934, destructive devices are required to be registered with the National Firearms
    Registration and Transfer Record.

19. On June 8, 2020, your Affiant received the results of a National Firearms Registration

                                       Page 5 of 6
        Case 1:20-mj-00501-AWA Document 1-1 Filed 06/08/20 Page 6 of 6




       and Transfer Record query re: LARTIGUE. Results revealed that LARTIGUE does not
       have any items registered to him.

   20. Based on the above information, your Affiant believes Cyril Laurence LARTIGUE
       possessed a combination of parts that meets the definition of a destructive device that is
       required to be registered in the National Firearms Registration and Transfer Record, in
       violation of Title 26, United States Code, Section 5861(d).



                                                             _/s/ Reynaldo Alatorre Jr._________
                                                            Reynaldo Alatorre Jr.
                                                            Special Agent, ATF



Sworn to and subscribed to me by telephone under Rule 4.1 of the Federal Rules of Criminal
                 8th
Procedure this ________day            June
                           of __________________, 2020.



_____________________
Andrew W. Austin
United States Magistrate Judge




                                           Page 6 of 6
